UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 19, 2011 COMPASS BIOTECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 000-52057 47-0930829 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 9650 – 20 Avenue, Edmonton, Alberta, Canada T6N 1G1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 780-469-2975 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17CFR240.13e-4©) Item 1.01 Entry into Material Definitive Agreement On August 19, 2011, we entered into a convertible promissory note in the amount of $50,000 with Asher Enterprises, Inc. a Delaware corporation.The note is convertible into common shares of our company at a conversion price of $0.001 per share.The note matures on May 22, 2012. On April 5, 2009 we issued an unsecured promissory note in the amount of $20,000 to Mitch Gordic.On November 10, 2011, Mitch Gordic assigned all of the $20,000 under the promissory note. On November 10, 2011 we renegotiated the conversion price of the promissory note with Mitch Gordic from $0.80 to $0.001 per share. On November 10, 2011, we entered into an assignment agreement with Classic Ventures Ltd., with respect to the assignment of $3,000 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with TJM Investments., with respect to the assignment of $3,000 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with Freeport Properties Ltd., with respect to the assignment of $3,000 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with Mellendzhik Ltd., with respect to the assignment of $2,750 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with AD Astra Holdings Inc., with respect to the assignment of $2,750 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with Khays Capital Resources Inc., with respect to the assignment of $2,750 under the April 5, 2009 promissory note. On November 10, 2011, we entered into an assignment agreement with Vectra Holdings S.A., with respect to the assignment of $2,750 under the April 5, 2009 promissory note. Item 3.02 Unregistered Sales of Equity Securities On November 10, 2011, we received Notices of Conversion from Classic Ventures, Freeport Properties, TJM Investments, Mellendzhik, AD Astra Holdings, Khays Capital and Vectra converting each of their portions under the promissory note. On November 10, 2011 we issued 2,750 shares of our common stock (an aggregate of 11,000 shares of our common stock) at a conversion price of $0.01 per share to each of Mellendzhik, AD Astra Holdings, Khays Capital and Vectra. On November 10, 2011 we issued 3,000 shares of our common stock (an aggregate of 11,000 shares of our common stock) at a conversion price of $0.01 per share to each of Class Ventures, Freeport Properties and TJM Investments. 17,000 shares of common stock were issued to 6 non-U.S. individuals (as that term is defined in Regulation S of the Securities Act of 1933), in an offshore transaction relying on Regulation S of the Securities Act of 1933. 3,000 shares of common stock were issued to 1 U.S. individual (as that term is defined in Regulation S of the Securities Act of 1933) pursuant to the exemption from registration provided for under Rule 506 of Regulation D, promulgated under the United States Securities Act of 1933, as amended Item 9.01 Financial Statements and Exhibits Convertible Promissory Note dated August 19, 2011 Mitch Gordic. Assignment #1 dated November 10, 2011 Mitch Gordic. Assignment #2 dated November 10, 2011 Mitch Gordic. Assignment #3 dated November 10, 2011 Mitch Gordic. Assignment #4 dated November 10, 2011 Mitch Gordic. Assignment #5 dated November 10, 2011 Mitch Gordic. Assignment #6 dated November 10, 2011 Mitch Gordic. Assignment #7 dated November 10, 2011 Amendment to Promissory Note Date April 5th, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMPASS BIOTECHNOLOGIES INC. Date: December 23, 2011 By: /s/ Garth Likes Garth Likes President
